UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-7906



NICHOLAS WARNER JONES,

                                             Petitioner - Appellant,

          versus


WILLIAM L. SMITH, Warden; RICHARD A. LANHAM,
SR., Commissioner; ATTORNEY GENERAL OF THE
STATE OF MARYLAND,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-93-
2364-L)


Submitted:   April 16, 1998                 Decided:   April 28, 1998


Before WILKINS and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Nicholas Warner Jones, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Diane Elizabeth Keller, Assistant Attorney
General, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed under 28 U.S.C. § 2254 (1994) (current

version at 28 U.S.C.A. § 2254 (West 1994 & Supp. 1998)). We have

reviewed the record and the district court's opinion accepting the

recommendation of the magistrate judge and find no reversible
error. Accordingly, we deny a certificate of probable cause to ap-

peal and dismiss the appeal on the reasoning of the district court.

Jones v. Smith, No. CA-93-2364-L (D. Md. Nov. 26, 1996). See Lindh
v. Murphy, 521 U.S. ___, 1997 WL 338568 (U.S. June 23, 1997) (No.

96-6298). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2